Exhibit 10.12

TXI

ANNUAL INCENTIVE PLANS

FISCAL YEAR 2007

 

1. Purpose

 

  a) To provide shareholders of Texas Industries, Inc. (the Company or TXI) with
above-average returns.

 

  b) To encourage above-average performance and teamwork.

 

  c) To attract and retain the best employees by offering incentive awards that
are high when compared to industry standards.

 

  d) To focus employee’s work on short-term results which are key to TXI’s
long-term business success.

 

2. Administration

 

  a) The Compensation Committee of the Board of Directors approves and
interprets the Plans.

 

  b) The President and Chief Executive Officer, the Executive VP, Finance and
Chief Financial Officer, the Vice President and General Counsel and the Vice
Presidents of Human Resources, Cement, Aggregates and Consumer Products,
together, have the authority to add or delete acquired or divested operations to
incentive plans and make adjustments to reflect the spirit and objectives of the
Plan. Such changes will be reported to the Compensation Committee of the Board
of Directors.

 

  c) The Plans will be communicated to participants during the first two months
of the plan year.

 

3. Participation

 

  a) All TXI regular employees not included in another incentive plan (e.g.
Aviation, operations/production, or sales) are eligible to participate in these
incentive plans that consist of two regional plans and a TXI plan.

 

  b) Eligible participants are those continuously employed by the Company during
the performance award period or who become eligible during such period.
Employees who change incentive plan levels or eligibility during the Plan Year
will have their award prorated for the applicable amount of time.

 

  c) To receive an award, a participant must be classified as a regular employee
on May 31, 2007, except as noted in Section 7.d.

 

  d) The Incentive Plan Administrative Committee has the authority to lower an
eligible employee’s participation in a Plan. Affected employees will be given an
explanation in writing.



--------------------------------------------------------------------------------

  e) Participation in any incentive plan is not an employment agreement or a
guarantee of employment or compensation.

 

  f) Unless otherwise determined by the Company, these plans do not cover
employees of entities acquired during a plan year by the Company, or employees
who are covered by collective bargaining agreements.

 

4. Return on Equity (ROE) Objective

The Company has established an objective of having, over time, an average return
on equity (ROE) 50% better than the U. S. manufacturing industry average. The
Company’s annual ROE objective is translated into a return-on-assets (ROA) goal
which allows employees to use the Company’s monthly accounting of operating
results to calculate progress toward goal achievement.

 

5. Minimum Award Hurdles

Regional plans are established for various geographic regions in which the
Company operates. Minimum award hurdles are set for each region. The combined
result of regional performances should produce a ROE better than the U. S.
manufacturing industry average of 12%.

 

6. ROA Calculations

 

  a) ROA award hurdles for regional plans are calculated by dividing fiscal year
2007 operating profit for the region (earnings before corporate overhead,
interest and taxes) by the average book value of the adjusted operating assets
of the region. The average book value of the adjusted operating assets of a
region is determined by averaging the book values of the adjusted operating
assets at the beginning of the fiscal year and the end of each of the four
fiscal quarters. If significant assets are added or removed during the quarter,
the book value at the end of such quarter will be adjusted by prorating the new
or removed assets based on the time operated during such quarter. Profits and
losses considered to be extraordinary (e.g., the sale of a major operating
facility) will not be included in the ROA calculation. The Incentive Plan
Administrative Committee will make the decision as to whether an asset is
significant or profits and losses are extraordinary at the time assets are
acquired, placed in service, or sold.

 

  b) Operating profit and assets are adjusted in order to treat assets on
operating leases as owned assets. All ROA calculations include the costs of
incentive awards. The costs for the regional plan awards will be included in
each applicable region.

 

Page 2



--------------------------------------------------------------------------------

7. Awards

 

  a) The incentive awards will be based on a participant’s regular earnings
(including overtime, but excluding earnings from incentive payments) for the
fiscal year.

 

  b) One region can earn an award independent of another.

 

  c) If a payment is made under any annual incentive plan, all taxes and other
deductions required by law will be withheld.

 

  d) Awards will be paid if a participant in a Plan terminates employment due to
death, total disability or normal retirement (age 65 or older) during the Plan
year. The award will be based upon regular earnings (as defined in paragraph
(a) above) through the date of termination.

 

  e) Awards will be distributed no later than August 15th following the close of
the fiscal year.

 

8. TXI INCENTIVE PLANS

 

  a) TXI PLAN

The TXI plan covers the President and CEO, Vice Presidents, Officers, and
employees in staff functions (Information Services, Legal, Environmental, Human
Resources, Brookhollow, Controller, Financial Services and Treasury, etc.) and
in operating functions that cover more than one region.

 

  b) REGIONAL PLANS

Regional plans cover business units that are defined by geographic markets.
Participants in a regional plan generally include managers of each
operation/facility in the region and the employees in the region not included in
the TXI, Operations/Production, or Sales plans.

Regional Plans

- Central  

- Western

 

Page 3



--------------------------------------------------------------------------------

  c) OPERATIONS/PRODUCTION PLANS

Operations or production plans cover individual plant and operating areas whose
performance can be more directly influenced by employees. Participation in these
plans can vary year-to-year and generally will include employees who are
directly involved in the production process with the exception of
Plant/Operation Managers.

Production plans’ objectives contribute to regional plan goals but are not tied
directly to their ROA achievement. These plans are tailored to local needs and
pay for improvement or above average performance. Plans may vary in goal
achievement, timing of awards (weekly, monthly, quarterly, or annually),
objectives and award amounts. Base award amounts can vary from 5% to 15%
although they are expected to average 5% over time.

 

  d) SALES PLANS

Sales plans cover business units where individual performance can be more
directly influenced by employees. Participation in these plans can vary
year-to-year and generally will include sales, marketing, customer relations,
and/or administrative support employees directly involved in the sales process.

Sales plans’ objectives contribute to Business Unit or Regional plan goals.
These plans are tailored to business unit markets and pay for improvement or
above average performance. Plans may vary in goal achievement, timing of awards
(quarterly or annually), objectives and award amounts. Base award amounts can
vary from 10% to 25% depending on the participant level similar to the TXI and
Regional Plans.

 

  e) Operations/Production and Sales Plans are described in this document to
provide the authority for individual plan development that will provide all
eligible employees an opportunity to participate in an incentive plan. There are
approximately 25 such plans in any Fiscal Year. The specific terms of such plans
are contained in separate documents.

 

Page 4



--------------------------------------------------------------------------------

9. PARTICIPATION ELIGIBILITY DEFINITIONS (TXI AND REGIONAL PLANS)

PARTICIPANT A

 

  •   Non-exempt employees

PARTICIPANT B

 

  •   Exempt non-supervisory employees.

PARTICIPANT C

 

  •   Supervisory positions in Salary Grades 11 or below.

 

  •   Exempt employees in Salary Grades 10 or above reporting directly to a Vice
President.

PARTICIPANT D

 

  •   All employees in Salary Grades 12 or above.

PARTICIPANT E

 

  •   All officers of TXI excluding the President/CEO

PARTICIPANT F

 

  •   President/CEO

 

10. TXI AND REGIONAL ANNUAL INCENTIVE PLANS AWARD SCHEDULE

The “Base Award Percentage” for the TXI Plan is the sum of the achieved regional
base award percentages, where each regional base award percentage is pro-rated
by the book value of such region’s adjusted assets (as calculated in
Section 6.a) as a percent of the sum of the book values of the adjusted assets
of all regions.

 

Page 5



--------------------------------------------------------------------------------

REGIONAL AWARD SCHEDULES

 

      

TXI ROA % *

Base Award %

 

Central

 

Western

6 **   15   15 8   16.5   16.5 10 ***   18   18 12   19   19 14   20   20 16  
21   21 18   22   22 20   23   23 22   24   24 24   25   25 26   26   26

--------------------------------------------------------------------------------

* For achievement above those listed, add 2% to the base award percentage for
each 1% increase in a Regional ROA.

** Minimum Hurdle

*** Company Objective

A participant’s award amount is determined as follows:

 

  •   The achieved Regional ROA determines the BASE AWARD PERCENTAGE.

 

  •   A participant’s participation eligibility (defined in Section 9)
determines the AWARD MULTIPLIER shown below. The TOTAL AWARD PERCENTAGE is
calculated by multiplying the BASE AWARD PERCENTAGE by the participant’s AWARD
MULTIPLIER:

 

Participation Eligibility

  

Award

Multiplier

A    1.0 B    1.5 C    2.0 D    2.5 E    3.0 F    4.0

 

  •   The award amount is the TOTAL AWARD PERCENTAGE multiplied by the
participant’s annual regular earnings, as defined in Section 7.a.

 

Page 6